Exhibit 10.4

 

Name:

   [●]

Number of Restricted Stock Units subject to Award:

   [●]

Date of Grant:

   [●]

BRIGHT HORIZONS FAMILY SOLUTIONS INC.

2012 OMNIBUS LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED AS OF

MAY 29, 2019

RESTRICTED STOCK UNIT AGREEMENT (DIRECTORS)

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Bright Horizons Family
Solutions Inc. (the “Company”) to the undersigned (the “Grantee”) pursuant to
the Bright Horizons Family Solutions Inc. 2012 Omnibus Long-Term Incentive Plan,
as Amended and Restated as of May 29, 2019 (as amended from time to time, the
“Plan”), which is incorporated herein by reference.

1.    Grant of Restricted Stock Units. On the date of grant set forth above (the
“Grant Date”) the Company hereby grants to the Grantee an award consisting of
the right to receive on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

2.    Meaning of Certain Terms. Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3.    Vesting. [●].

4.    Delivery of Stock. The Award shall be settled on the earliest of (a) the
termination of the Grantee’s service as a member of the Board, (b) the fifth
anniversary of the Grant Date, and (c) a Covered Transaction that meets the
requirements of a “change in control event” as defined in Section 1.409A-3(i)(5)
of the Treasury Regulations. Subject to the provisions of the Plan, within
thirty (30) days of such event, in settlement of the Award, the Company shall
deliver to the Grantee a stock certificate for that number of shares of Stock
equal to the number of Restricted Stock Units covered by the Award. For purposes
of this Section 4, the Grantee will not be deemed to terminate service as a
member of the Board unless the Grantee has experienced a “separation from
service” as defined in Section 1.409A-1(h) of the Treasury Regulations (after
giving effect to the presumptions contained therein) from the Company and from
all corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations.

5.    Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee.
The Grantee is not entitled to vote any shares of Stock by reason of the
granting of the Award or to receive or be credited with any dividends declared
and payable on any share of Stock prior to the date on which any such share is
delivered to the Grantee hereunder. The Grantee shall have the rights of a
shareholder only as to those shares of Stock, if any, that are actually
delivered under the Award.

 

1



--------------------------------------------------------------------------------

6.    Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof, are subject to Section 6(a)(5) of
the Plan (including any successor provision). Nothing in the preceding sentence
shall be construed as limiting the general application of Section 11 of this
Agreement.

7.    Nontransferability. Neither the Award nor the Restricted Stock Units may
be transferred except at death in accordance with Section 6(a)(3) of the Plan.

8.    Certain Tax Matters.

(a)    The Grantee expressly acknowledges and agrees that he or she shall be
responsible for satisfying and paying all taxes arising from or due in
connection with the grant or vesting of the Restricted Stock Units and/or the
delivery of any Stock hereunder. The Company shall have no liability or
obligation relating to the foregoing.

(b)    The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

9.    Effect on Service. Neither the award of the Restricted Stock Units, nor
the vesting of the Restricted Stock Units, will give the Grantee any right to be
retained in the service of the Company or any of its subsidiaries, affect any
right of the Company or any of its subsidiaries to terminate the Grantee’s
service at any time, or affect any right of the Grantee to terminate his or her
service at any time.

10.    Form S-8 Prospectus. The Grantee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued under the Plan.

11.    Acknowledgments. By accepting the Award, the Grantee agrees to be bound
by, and agrees that the Award and the Restricted Stock Units are subject in all
respects to, the terms of the Plan. In the event of a conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan will control.
The Grantee further acknowledges and agrees that (a) the signature to this
Agreement on behalf of the Company is an electronic signature that will be
treated as an original signature for all purposes hereunder and (b) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Executed as of the      day of [●], [●].

 

Company:    

BRIGHT HORIZONS FAMILY

SOLUTIONS INC.

    By:         Name:       Title:   Grantee:           Name:     Address:

 

3